Case 4:20-cv-02195 Document 1 Filed on 06/22/20 in TXSD Page 1 of 44




                                                    4:20-cv-2195
Case 4:20-cv-02195 Document 1 Filed on 06/22/20 in TXSD Page 2 of 44
Case 4:20-cv-02195 Document 1 Filed on 06/22/20 in TXSD Page 3 of 44
Case 4:20-cv-02195 Document 1 Filed on 06/22/20 in TXSD Page 4 of 44
Case 4:20-cv-02195 Document 1 Filed on 06/22/20 in TXSD Page 5 of 44
Case 4:20-cv-02195 Document 1 Filed on 06/22/20 in TXSD Page 6 of 44
Case 4:20-cv-02195 Document 1 Filed on 06/22/20 in TXSD Page 7 of 44
Case 4:20-cv-02195 Document 1 Filed on 06/22/20 in TXSD Page 8 of 44
Case 4:20-cv-02195 Document 1 Filed on 06/22/20 in TXSD Page 9 of 44
Case 4:20-cv-02195 Document 1 Filed on 06/22/20 in TXSD Page 10 of 44
Case 4:20-cv-02195 Document 1 Filed on 06/22/20 in TXSD Page 11 of 44
Case 4:20-cv-02195 Document 1 Filed on 06/22/20 in TXSD Page 12 of 44
Case 4:20-cv-02195 Document 1 Filed on 06/22/20 in TXSD Page 13 of 44
Case 4:20-cv-02195 Document 1 Filed on 06/22/20 in TXSD Page 14 of 44
Case 4:20-cv-02195 Document 1 Filed on 06/22/20 in TXSD Page 15 of 44
Case 4:20-cv-02195 Document 1 Filed on 06/22/20 in TXSD Page 16 of 44
Case 4:20-cv-02195 Document 1 Filed on 06/22/20 in TXSD Page 17 of 44
Case 4:20-cv-02195 Document 1 Filed on 06/22/20 in TXSD Page 18 of 44
Case 4:20-cv-02195 Document 1 Filed on 06/22/20 in TXSD Page 19 of 44
Case 4:20-cv-02195 Document 1 Filed on 06/22/20 in TXSD Page 20 of 44
Case 4:20-cv-02195 Document 1 Filed on 06/22/20 in TXSD Page 21 of 44
Case 4:20-cv-02195 Document 1 Filed on 06/22/20 in TXSD Page 22 of 44
Case 4:20-cv-02195 Document 1 Filed on 06/22/20 in TXSD Page 23 of 44
Case 4:20-cv-02195 Document 1 Filed on 06/22/20 in TXSD Page 24 of 44
Case 4:20-cv-02195 Document 1 Filed on 06/22/20 in TXSD Page 25 of 44
Case 4:20-cv-02195 Document 1 Filed on 06/22/20 in TXSD Page 26 of 44
Case 4:20-cv-02195 Document 1 Filed on 06/22/20 in TXSD Page 27 of 44
Case 4:20-cv-02195 Document 1 Filed on 06/22/20 in TXSD Page 28 of 44
Case 4:20-cv-02195 Document 1 Filed on 06/22/20 in TXSD Page 29 of 44
Case 4:20-cv-02195 Document 1 Filed on 06/22/20 in TXSD Page 30 of 44
Case 4:20-cv-02195 Document 1 Filed on 06/22/20 in TXSD Page 31 of 44
Case 4:20-cv-02195 Document 1 Filed on 06/22/20 in TXSD Page 32 of 44
Case 4:20-cv-02195 Document 1 Filed on 06/22/20 in TXSD Page 33 of 44
Case 4:20-cv-02195 Document 1 Filed on 06/22/20 in TXSD Page 34 of 44
Case 4:20-cv-02195 Document 1 Filed on 06/22/20 in TXSD Page 35 of 44
Case 4:20-cv-02195 Document 1 Filed on 06/22/20 in TXSD Page 36 of 44
Case 4:20-cv-02195 Document 1 Filed on 06/22/20 in TXSD Page 37 of 44
Case 4:20-cv-02195 Document 1 Filed on 06/22/20 in TXSD Page 38 of 44
Case 4:20-cv-02195 Document 1 Filed on 06/22/20 in TXSD Page 39 of 44
Case 4:20-cv-02195 Document 1 Filed on 06/22/20 in TXSD Page 40 of 44
Case 4:20-cv-02195 Document 1 Filed on 06/22/20 in TXSD Page 41 of 44
Case 4:20-cv-02195 Document 1 Filed on 06/22/20 in TXSD Page 42 of 44
Case 4:20-cv-02195 Document 1 Filed on 06/22/20 in TXSD Page 43 of 44
Case 4:20-cv-02195 Document 1 Filed on 06/22/20 in TXSD Page 44 of 44
